Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 28 August 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Iny.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-8, 11, 13-15, 18 and  20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balus et al. (US 2012/0176890) in view of Iny et al. (US 2020/0067839) and Malpani et al. (US 2005/0259632). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 1, Balus discloses a system (figs. 1 and 6) comprising: a plurality of network devices (items 110, 101, 610 and 620), including: a switch fabric comprising a plurality of core switches (items 101 and 620; paras. 30 and 82); a destination access node (item 110-2 or 610-N) coupled to the switch fabric; and a source access node (item 110-1 or 610-1) coupled to the switch fabric, wherein the source access node is configured to: enable establishment of a logical tunnel (item 121 or 615) over a plurality of data paths (item 122; para. 82) across the switch fabric between the source access node and the destination access node (fig. 3; para. 57; note: associating/configuring an endpoint object), and spray packets in a data flow of packets over the logical tunnel to the destination access node (paras. 44-47; note: loadsharing mode; para. 96, last sentence; note: LAG behavior).
Balus fails to disclose a source network device, a destination network device, the destination access node coupled to at least the destination network device, the source access node coupled to at least the source network device, and the source access node configured to spray packets in a data flow of packets, received from the source network device, over the logical tunnel to the destination access node. However, Iny teaches hosts attached to access switches (fig. 1, TOR; para. 40) for transmitting packets through a network. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a source network device, a destination network device, the destination access node coupled to at least the destination network device, a source access node coupled to at least the source network device, and the source access node configured to spray packets in a data flow of packets, received from the source network device, over the logical tunnel to the destination access node in the invention of Balus. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, provide interconnectivity among user / end devices as is well known in the art (Iny, fig. 1 and paras. 40 and 56; Balus, figs. 1 and 6; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Balus in view of Iny teaches and makes obvious the source access node receiving packets in an original sequence (Balus, paras. 44-47; Iny, fig. 1 and paras. 40 and 56) but Balus in view of Iny fails to teach and make obvious to spray the packets in the data flow of packets, the source access node tracks a number of bytes transmitted on each of the plurality of data paths, directs each of the packets within the data flow to one of the plurality of data paths based on the number of bytes transmitted on each of the plurality of data paths. However, Malpani discloses load balancing paths based on the amount of data transferred (fig. 4 and para. 30). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have to spray the packets in the data flow of packets, the source access node receives the packets in an original sequence, tracks a number of bytes transmitted on each of the plurality of data paths, directs each of the packets within the data flow to one of the plurality of data paths based on the number of bytes transmitted on each of the plurality of data paths in the invention of Balus. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a specific mechanism to achieve a fair or preassigned amount of data on each load balanced path (Malpani, fig. 4 and para. 30; note: load balancing share; Balus, paras. 44-47; note: load balancing in general); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Balus in view of the embodiment of Iny and Malpani fails to teach and make obvious the source access node enables reordering of the packets into the original sequence. However, Iny in another embodiment discloses a source node adding a sequence number to enable an destination node to reorder, in their original sequence, packets transmitted over multiple paths (para. 60, especially second and third sentences; fig. 8B). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the source access node enable reordering of the packets into the original sequence in the invention of Balus in view of Malpani. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, restoring an original sequence of packets as transmitted before load balancing (Iny, para. 60; Malpani, para. 30; Balus, paras. 44-47; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 4, Balus in view of Iny and Malpani teaches and makes obvious the system of claim 1, wherein the plurality of data paths includes a plurality of active links (Balus, fig. 4 and para. 61), and wherein to spray the packets in the data flow of packets, the source access node is further configured to: spray each of the packets within the data flow in proportion to a bandwidth weight of each of the active links (Balus, paras. 44-47; note: loadsharing; Malpani, para. 30; note: load balancing share).  
Regarding claim 6, Balus in view of Iny and Malpani teaches and makes obvious the system of claim 1, further comprising: a plurality of access nodes (para. 27, last sentence; para. 30, second sentence; para. 81), each coupled to the switch fabric, wherein the plurality of access nodes includes the source access node and the destination access node, and wherein each of the plurality of access nodes is coupled to the switch fabric so that any pairwise combination of the access nodes is connected by at most a single layer three (L3) hop (figs. 1 and 6; paras. 3, 23 (penultimate sentence), 27, 33 and 103 (LACP); note: zero layer 3 hops due to backbone core bridges as layer-2 or MPLS as layer-2 or 2.5 for a layer-2 protocol core network with no layer-3 hops within the network as described).  
Regarding claim 7, Balus in view of Iny and Malpani teaches and makes obvious the system of claim 6, wherein each of the plurality of access nodes is coupled to at least one of the plurality of network devices, and wherein the plurality of access nodes are coupled to the switch fabric to provide full mesh connectivity between any pairwise combination of the network devices (figs. 1 and 6; paras. 27 and 79; note: full mesh as providing a connection between each of the ESs 110 or BEBs 610; note: multiple connections to each ES 110 or BEB 610).  
Regarding claims 8 and 13, these limitations are rejected on the same ground as claim 6 above.
Regarding claim 11, these limitations are rejected on the same ground as claim 4 above including the limitations of parent claim 8. 
Regarding claims 14, these limitations are rejected on the same ground as claim 7 above.
Regarding claims 15, 18 and 20, these limitations are rejected on the same ground as claims 1, 4 and 6 above, respectively. In addition, Balus discloses a system (items 100 and 600) comprising the access nodes.  
Regarding claim 21, Balus in view of Iny and Malpani teaches and makes obvious the system of claim 1, wherein to enable reordering of the packets, the source access node is configured to: assigns a sequence number to each of the packets in the data flow of packets (Iny, (para. 60, especially second and third sentences; fig. 8B).  
Regarding claims 22-23, these limitations are rejected on the same ground as claim 21 above. 

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462